DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a frame” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31, line 4, “the first inductors” should be --the plurality of first inductors--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “[a] thruster for propelling a marine vessel” therefore it is unclear regarding the term “the apparatus”. Claim 22 also recites “the apparatus” in line 2. The examiner suggests clarification.

Claim 1 recites “to resonate” is indefinite and unclear. It does not appear that the term “resonate” is used correctly. For a transmitter/receiver to resonate requires the presence of a capacitor in addition to the inductor that forms the wireless power transmission/reception antenna. There are no capacitors recited in the claims or shown in the figures. Without a capacitor, it does not appear that the claimed first inductor and second inductor can be “tuned to resonate”.
Claim 3 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a magnetic field” is indefinite and unclear since claim 1 already claimed “a magnetic field”. The examiner suggest clarification.
Claim 8 recites “an electrical current” is indefinite and unclear since claim 1 already claimed “an electrical current”. The examiner suggest clarification.
Claim 9 recites “an electrical current” is indefinite and unclear since claim 1 already claimed “an electrical current”. The examiner suggest clarification.
Claim 9 recites “at least one of the second inductors” is indefinite and unclear since only “a second inductor” is defined in claim 1.

Claim 11 recites “the or each of the first inductors and second inductors” is indefinite and unclear since only “a first inductor” and “a second inductor” is defined in claim 1.
Claim 12 recites the limitation "the first inductors" and “the second inductors” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the first inductors” and “the second inductors” is indefinite and unclear since only “a first inductor” and “a second inductor” is defined in claim 1.
Claim 13 recites “any one or more of the first inductors and/or second inductors” is indefinite and unclear since only “a first inductor” and “a second inductor” is defined in claim 1.
Claim 14 recites “any one or more of the first inductors and/or second inductors” is indefinite and unclear since only “a first inductor” and “a second inductor” is defined in claim 1.
The term "about" in claims 15-16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 25 recites “a first resonant transformer” and “a second resonant transformer” is indefinite and in contradiction to “the first inductor” and “the second inductor”. The combination of the first and second inductors is understood to constitute 
Claim 26 recites “the or each of the first inductors” and “the or each of the second inductors” is indefinite and unclear. Also, the term “the or each” does not make grammatical sense.
Claim 30 recites the limitation "the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “[a] thruster for propelling a marine vessel” therefore it is unclear regarding the term “the apparatus”.
Claim 30, lines 6 and 9, recites “from other similar modules” is indefinite and unclear what is considered “similar modules”.
Claim 30 recites “the or each of the first inductors” and “the or each of the second inductors” is indefinite and unclear. Also, the term “the or each” does not make grammatical sense.
Claim 30 recites “to resonate” is indefinite and unclear. It does not appear that the term “resonate” is used correctly. For a transmitter/receiver to resonate requires the presence of a capacitor in addition to the inductor that forms the wireless power transmission/reception antenna. There are no capacitors recited in the claims or shown in the figures. Without a capacitor, it does not appear that the claimed first inductor and second inductor can be “tuned to resonate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. [KR 2015-0066234].
Regarding Claim 26, Suh et al. shows an apparatus comprising (Figs. 1-4, Paragraphs [0002]-[0003], [0024]):
a first body (body for element 132/133 or element 130) configured to connect to an upper housing (see Figs. 3-4, upper housing provided for element 100) of a thruster (Paragraph [0002]-[0005]), the first body comprising one or more first inductors (132 or 133);
a second body (body for element 211/212 or element 210) configured to connect to a lower housing (see Figs. 3-4, lower housing provided for element 200) of the thruster (Paragraph [0002]-[0005]), the second body comprising one or more second inductors (211 or 212);
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 17, 21-25, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. [KR 2015-0066234] in view of Wesselink et al. [U.S. Pub. No. 2010/0127892] and Subramanian et al. [U.S. Pub. No. 2011/0133949].
Regarding Claim 1, Suh et al. shows a thruster for propelling a marine vessel (Figs. 1-4, Paragraphs [0002]-[0003], [0024]), the apparatus comprising:
an upper housing (see Figs. 3-4, upper housing provided for element 100);

a first body (body for element 132/133 or element 130) arranged within the upper housing (see Figs. 1-4), the first body comprising a first inductor (132 or 133) to provide a magnetic field (element 132 or 133 provide a magnetic field, Paragraph [0044]); and
a second body (body for element 211/212 or element 210) arranged within the lower housing (see Figs. 1-4), the second body comprising a second inductor (211 or 212) to generate an electrical current from the magnetic field (element 211 or 212 generate an electrical current from the magnetic field, Paragraph [0044]),
wherein the or each of the first inductors (132 or 133) are tuned to resonate within a predetermined frequency band and the or each of the second inductors (211 or 212) are tuned to resonate within a predetermined frequency band, the frequency band of the or each of the second inductors at least partially overlapping with the frequency band of the or each of the first inductors (Paragraph [0044], the frequency band of element 211 or 212 will at least partially overlap with the frequency band of element 132 or 133 in order to successfully transmit from element 130 to receive from element 210).
Suh et al. does not explicitly disclose the lower housing being arranged to rotate relative to the upper housing.
Wesselink et al. shows a telemetry system (Figs. 1-6b) teaching and suggesting the upper housing (5a), the lower housing (5b) being arranged to rotate relative to the upper housing (see Figs. 1-6b, Paragraphs [0032]-[0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lower housing being arranged to rotate relative to the upper housing as taught by Wesselink et al. for the device as 
In addition, for clarity, Subramanian et al. shows a device (Figs. 17-19) teaching and suggesting the or each of the first inductors (310) are tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]) and the or each of the second inductors (311) are tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]), the frequency band of the or each of the second inductors at least partially overlapping with the frequency band of the or each of the first inductors (Paragraphs [0100]-[0103]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the or each of the first inductors are tuned to resonate within a predetermined frequency band and the or each of the second inductors are tuned to resonate within a predetermined frequency band, the frequency band of the or each of the second inductors at least partially overlapping with the frequency band of the or each of the first inductors as taught by Subramanian et al. for the device as disclosed by Suh et al. in view of Wesselink et al. to successfully transmit power from the primary coil to the secondary coil achieving desirable operating characteristics (Paragraph [0102]).
Regarding Claim 7, Suh et al. shows the first body comprising a plurality of first inductors (132, 133) to provide a magnetic field (elements 132, 133 provide a magnetic field, Paragraph [0044]).
Regarding Claim 8, Suh et al. shows the second body comprising a plurality of second inductors (211, 212) to generate an electrical current from the magnetic field 
Regarding Claim 17, Suh et al. shows each body comprising a conductive material (element 130 and element 210 will comprise a conductive material such as terminals in order to electrically connect to other circuits of the device).
Regarding Claim 21, Wesselink et al. shows further comprising radio frequency communication circuitry (110, Paragraphs [0042]-[0045]) coupled to the second inductor (element 130 having coil C, see Fig. 6a) to receive electrical energy from the second inductor (Paragraphs [0039]-[0040], [0042]-[0045], [0054]-[0058]).
Regarding Claim 21, Subramanian et al. also shows further comprising radio frequency communication circuitry (314 and 312) coupled to the second inductor (311) to receive electrical energy from the second inductor (Paragraphs [0099]-[0101]).
Regarding Claim 22, Wesselink et al. shows further comprising a sensor (S1-S4) to sense an operating condition of at least a part of the apparatus (Paragraphs [0042]-[0045]), the radio frequency communication circuitry (110) being coupled to the sensor (S1-S4) and being configured to transmit a wireless signal for the sensed operating condition (see Figs. 2a-2b, Paragraphs [0042]-[0045]).
Regarding Claim 22, Subramanian et al. also shows further comprising a sensor (306) to sense an operating condition of at least a part of the apparatus (Paragraphs [0099]-[0101]), the radio frequency communication circuitry (314 and 312) being coupled to the sensor (306) and being configured to transmit a wireless signal for the sensed operating condition (see Fig. 18, Paragraphs [0099]-[0101]).

Regarding Claim 24, Suh et al. shows an azimuth thruster (Paragraph [0002]).  Wesselink et al. shows the upper housing is a stationary part (Paragraph [0044]) of an azimuth thruster, and the lower housing is a rotatable part (Paragraph [0044]) of the azimuth thruster.
Regarding Claim 25, Subramanian et al. shows the first inductor (310) comprises a first resonant transformer (Paragraphs [0100]-[0103]) and the second inductor (311) comprises a second resonant transformer (Paragraphs [0100]-[0103]).
Regarding Claim 29, Suh et al. shows a vessel comprising a thruster (Paragraph [0003]) as claimed in claim 1 (see claim 1 rejection above). Wesselink et al. also shows a vessel comprising a thruster (Paragraph [0027]) as claimed in claim 1 (see claim 1 rejection above).
Regarding Claim 30, Suh et al. shows a thruster for propelling a marine vessel (Figs. 1-4, Paragraphs [0002]-[0003], [0024]), the apparatus comprising: 
an upper housing (see Figs. 3-4, upper housing provided for element 100);
a lower housing (see Figs. 3-4, lower housing provided for element 200); 
a first body (body for element 132/133 or element 130) arranged within the upper housing (see Figs. 1-4), the first body comprising a plurality of first inductors (132, 133) to provide a magnetic field (element 132, 133 provide a magnetic field, Paragraph [0044]), wherein each of the first inductors (132, 133) is configured as a discrete module 
a second body (body for element 211/212 or element 210) arranged within the lower housing (see Figs. 1-4), the second body comprising a plurality of second inductors (211, 212) to generate an electrical current from the magnetic field (element 211, 212 generate an electrical current from the magnetic field, Paragraph [0044]), wherein each of the second inductors is configured as a discrete module from other similar modules (see Figs. 1-4, elements 211, 212 is configured as a discrete module from other similar modules),
wherein the or each of the first inductors (132, 133) are tuned to resonate within a predetermined frequency band and the or each of the second inductors (211, 212) are tuned to resonate within a predetermined frequency band, the frequency band of the or each of the second inductors at least partially overlapping with the frequency band of the or each of the first inductors (Paragraph [0044], the frequency band of element 211, 212 will at least partially overlap with the frequency band of element 132, 133 in order to successfully transmit from element 130 to receive from element 210).
Suh et al. does not explicitly disclose the lower housing being arranged to rotate relative to the upper housing.
Wesselink et al. shows a telemetry system (Figs. 1-6b) teaching and suggesting the upper housing (5a), the lower housing (5b) being arranged to rotate relative to the upper housing (see Figs. 1-6b, Paragraphs [0032]-[0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lower housing being arranged 
In addition, for clarity, Subramanian et al. shows a device (Figs. 17-19) teaching and suggesting the or each of the first inductors (310) are tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]) and the or each of the second inductors (311) are tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]), the frequency band of the or each of the second inductors at least partially overlapping with the frequency band of the or each of the first inductors (Paragraphs [0100]-[0103]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the or each of the first inductors are tuned to resonate within a predetermined frequency band and the or each of the second inductors are tuned to resonate within a predetermined frequency band, the frequency band of the or each of the second inductors at least partially overlapping with the frequency band of the or each of the first inductors as taught by Subramanian et al. for the device as disclosed by Suh et al. in view of Wesselink et al. to successfully transmit power from the primary coil to the secondary coil achieving desirable operating characteristics (Paragraph [0102]).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Riffe et al. [U.S. Patent No. 4,030,058].

Riffe et al. shows an inductive coupler (Figs. 3 and 4A, Col. 2, Lines 39-61) teaching and suggesting the first body (element 10 at top element 14) being fixedly attached to and spaced from the upper housing (top element 14) via one or more first attachment members (48).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members as taught by Riffe et al. for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to facilitate mechanical stability and contact (Col. 4, Lines 64-68 to Col. 5, Lines 1-14).
Regarding Claim 3, Riffe et al. shows the one or more first attachment members (48) forming, in use, a support structure for maintaining the position of the first body relative to the upper housing (see Fig. 4A, element 48 forms a support structure to maintain the position of element 10 relative to top element 14).
Regarding Claim 4, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members as taught by Riffe et al. for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to facilitate mechanical stability and contact (Col. 4, Lines 64-68 to Col. 5, Lines 1-14).
Regarding Claim 5, Riffe et al. shows the one or more second attachment members (48) forming, in use, a support structure for maintaining the position of the second body relative to the lower housing (see Fig. 4A, element 48 forms a support structure to maintain the position of element 10 relative to bottom element 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al., Subramanian et al., and Riffe et al. as applied to claim 4 above, and further in view of Yanagida [JP 2015-012764].
Regarding Claim 6, Suh et al. in view of Wesselink et al., Subramanian et al., and Riffe et al. shows the claimed invention as applied above but does not show the support structure comprising a frame which is fixedly attached, in use, to the lower housing.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support structure comprising a frame which is fixedly attached, in use, to the lower housing as taught by Yanagida for the device as disclosed by Suh et al. in view of Wesselink et al., Subramanian et al., and Riffe et al. to facilitate performance such as electrical transmitting efficiency and electromagnetic field reduction property (Paragraph [0028]).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Yanagida [JP 2015-012764].
Regarding Claim 4, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.
Yanagida shows a coil unit (Figs. 3-4) teaching and suggesting the second body (see Fig. 3) being fixedly attached to and spaced from the lower housing (71) via one or more second attachment members (8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being fixedly attached to and spaced from the lower housing via one or more second attachment 
Regarding Claim 5, Yanagida shows the one or more second attachment members (8) forming, in use, a support structure for maintaining the position of the second body relative to the lower housing (see Figs. 3-4, element 8 forms a support structure to maintain the position of the body relative to element 71).
Regarding Claim 6, Yanagida shows the support structure comprising a frame (6) which is fixedly attached, in use, to the lower housing (71).

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Inoue et al. [JP 62-291011].
Regarding Claim 2, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the first body being fixedly attached to and spaced from the upper housing via one or more first attachment members.
Inoue et al. shows a rotary transformer (Fig. 2) teaching and suggesting the first body (top element 13) being fixedly attached to and spaced from the upper housing (11a) via one or more first attachment members (top element 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body being fixedly attached to and spaced from the upper housing via one or more first attachment 
Regarding Claim 3, Inoue et al. shows the one or more first attachment members (top element 12) forming, in use, a support structure for maintaining the position of the first body relative to the upper housing (see Fig. 2, top element 12 forms a support structure to maintain the position of top element 13 relative to element 11a).
Regarding Claim 4, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members.
Inoue et al. shows a rotary transformer (Fig. 2) teaching and suggesting the second body (bottom element 13) being fixedly attached to and spaced from the lower housing (11b) via one or more second attachment members (bottom element 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being fixedly attached to and spaced from the lower housing via one or more second attachment members as taught by Inoue et al. for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to facilitate mechanical stability and contact with excellent flexibility and manufacture efficiently (Abstract, see English translation).
Regarding Claim 5, Inoue et al. shows the one or more second attachment members (bottom element 12) forming, in use, a support structure for maintaining the position of the second body relative to the lower housing (see Fig. 2, bottom element 12 
Regarding Claim 6, Inoue et al. shows the support structure comprising a frame (the groove/recess portion of bottom element 12 is a frame) which is fixedly attached, in use, to the lower housing (11b).

Claims 9-12, 17-20, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Stone [U.S. Patent No. 6,032,546].
Regarding Claim 9, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show at least one of the second inductors being arranged to generate an electrical current from the magnetic field at all relative rotational positions.
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting at least one of the second inductors (114) being arranged to generate an electrical current from the magnetic field at all relative rotational positions (see Figs. 3(A)-3(B), element 114 arranged to generate an electrical current from the magnetic field at all relative rotational positions, Col. 4, Lines 3-15 and 25-28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the second inductors being arranged to generate an electrical current from the magnetic field at all relative rotational positions as taught by Stone for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to increase the reliability of power, 
Regarding Claim 10, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the or each of the first inductors and second inductors being configured on separate parts of the first body and second body respectively.
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting the or each of the first inductors (112) and second inductors (114) being configured on separate parts of the first body and second body respectively (see Figs. 3(A)-3(B), Col. 4, Lines 25-28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the or each of the first inductors and second inductors being configured on separate parts of the first body and second body respectively as taught by Stone for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics (Col. 1, Lines 64-67 to Col. 2, Lines 1-22).
Regarding Claim 11, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the or each of the first inductors and second inductors being configured within the first body and second body at one or more respective radial locations.
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting the or each of the first inductors (112) and second inductors (114) being configured within the first 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the or each of the first inductors and second inductors being configured within the first body and second body at one or more respective radial locations as taught by Stone for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics (Col. 1, Lines 64-67 to Col. 2, Lines 1-22).
Regarding Claim 12, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the first inductors and second inductors being configured at matching radial locations within the first and second bodies respectively.
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting the first inductors (112) and second inductors (114) being configured at matching radial locations within the first and second bodies respectively (see Figs. 3(A)-3(B), Col. 4, Lines 25-28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first inductors and second inductors being configured at matching radial locations within the first and second bodies respectively as taught by Stone for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to increase the reliability of power, transfer of 
Regarding Claim 17, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above. 
In addition, Stone shows each body comprising a conductive material (Col. 5, Lines 39-45).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each body comprising a conductive material as taught by Stone for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to facilitate coupling and electrical connection to external circuits.
Regarding Claim 18, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show each body comprising a facing surface comprising one or more of a flat or textured surface.
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting each body comprising a facing surface comprising one or more of a flat or textured surface (see Fig. 3(B), a facing surface comprising flat or textured surface). Furthermore, “flat or textured surface” covers all known types of surfaces. Thus, Stone would have inherently disclose textured surface.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each body comprising a facing surface comprising one or more of a flat or textured surface as taught by Stone for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to 
Regarding Claim 19, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show one of first and second bodies being concentrically arranged relative to the other of the first and second bodies.
Stone shows a device (Figs. 4(A)-4(B)) teaching and suggesting one of first and second bodies being concentrically arranged relative to the other of the first and second bodies (see Figs. 4(A)-4(B), elements 204, 206 being concentrically arranged relative to the other elements 206, 204).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have one of first and second bodies being concentrically arranged relative to the other of the first and second bodies as taught by Stone for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics (Col. 1, Lines 64-67 to Col. 2, Lines 1-22).
Regarding Claim 20, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show each of the first and second bodies comprising a ring.
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting each of the first and second bodies comprising a ring (see Figs. 3(A)-3(B), Col. 4, Lines 65-67 to Col. 5, Lines 1-18 and Lines 45-65).

Regarding Claim 31, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the plurality of first inductors are circumferentially positioned with the first body at one or more respective radial locations, and wherein the plurality of second inductors are circumferentially positioned with the second body at matching circumferential and/or radial positions relative to the first inductors.
Stone shows a device (Figs. 3(A)-3(B)) teaching and suggesting the plurality of first inductors (112) are circumferentially positioned with the first body at one or more respective radial locations (see Figs. 3(A)-3(B)), and wherein the plurality of second inductors (114, Col. 4, Lines 25-28) are circumferentially positioned with the second body at matching circumferential and/or radial positions relative to the first inductors (see Figs. 3(A)-3(B)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of first inductors are circumferentially positioned with the first body at one or more respective radial locations, and wherein the plurality of second inductors are circumferentially positioned with .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Ghelardi et al. [U.S. Pub. No. 2012/0161361].
Regarding Claim 13, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show any one or more of the first inductors and/or second inductors being equidistantly spaced around the perimeter of the respective bodies.
Ghelardi et al. shows a device (Figs. 1-2) teaching and suggesting any one or more of the first inductors (5) and/or second inductors being equidistantly spaced around the perimeter of the respective bodies (4, Paragraph [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the first inductors and/or second inductors being equidistantly spaced around the perimeter of the respective bodies as taught by Ghelardi et al. for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to simplify design and increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Ichikawa [U.S. Pub. No. 2013/0335018].
Regarding Claim 13, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show any one or more of the first inductors and/or second inductors being equidistantly spaced around the perimeter of the respective bodies.
Ichikawa shows a device (Figs. 4-5) teaching and suggesting any one or more of the first inductors (111-114) and/or second inductors being equidistantly spaced around the perimeter of the respective bodies (Paragraph [0084], [0118]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the first inductors and/or second inductors being equidistantly spaced around the perimeter of the respective bodies as taught by Ichikawa for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to simplify design and allowing power reception and power transmission efficiency to be improved (Paragraph [0084]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Carothers et al. [U.S. Pub. No. 2018/0095270].
Regarding Claim 14, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show any one or more of 
Carothers et al. shows a device (Fig. 4B) teaching and suggesting any one or more of the first inductors (70) and/ or second inductors being disproportionately spaced around the perimeter of the respective bodies (see Fig. 4B, Paragraph [0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have any one or more of the first inductors and/ or second inductors being disproportionately spaced around the perimeter of the respective bodies as taught by Carothers et al. for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to obtain desirable magnetic coupling and operating characteristics (Paragraph [0020]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Hu [U.S. Pub. No. 2012/0242184].
Regarding Claim 14, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show any one or more of the first inductors and/ or second inductors being disproportionately spaced around the perimeter of the respective bodies.
Hu shows a device (Figs. 3-8) teaching and suggesting any one or more of the first inductors and/ or second inductors being disproportionately spaced around the perimeter of the respective bodies (see Figs. 3-8, Paragraphs [0038], [0049]).
.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Boyle et al. [U.S. Pub. No. 2014/0162550].
Regarding Claims 15-16, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the first and second bodies being spaced between about 1mm to 100mm apart and/or about 10mm to 20mm apart.
Boyle et al. shows a device (Figs. 1-5) teaching and suggesting the first and second bodies (10, 20) being spaced between about 1mm to 100mm apart and/or about 10mm to 20mm apart (0.5 inch is 12.7 mm, Paragraph [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second bodies being spaced between about 1mm to 100mm apart and/or about 10mm to 20mm apart as taught by Boyle et al. for the device as disclosed by Suh et al. in view of Wesselink et al. .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Wobben [U.S. Pub. No. 2005/0140483].
Regarding Claims 15-16, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show the first and second bodies being spaced between about 1mm to 100mm apart and/or about 10mm to 20mm apart.
Wobben shows a device (Fig. 7) teaching and suggesting the first and second bodies (10’, 10’’) being spaced between about 1mm to 100mm apart and/or about 10mm to 20mm apart (Paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second bodies being spaced between about 1mm to 100mm apart and/or about 10mm to 20mm apart as taught by Wobben for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to improve magnetic coupling and coupling coefficient for transferring electrical power (Paragraph [0035]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Shimode et al. [U.S. Patent No. 9,412,511].

Shimode et al. shows a device (Figs. 1-23) teaching and suggesting each body comprising a facing surface comprising one or more of a flat or textured surface (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each body comprising a facing surface comprising one or more of a flat or textured surface as taught by Shimode et al. for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to effectively collect magnetic flux and improve performance (Col. 7, Lines 46-56).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Steigerwald et al. [U.S. Patent No. 5,608,771].
Regarding Claim 19, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show one of first and second bodies being concentrically arranged relative to the other of the first and second bodies.
Steigerwald et al. shows a device (Figs. 1-2) teaching and suggesting one of first and second bodies being concentrically arranged relative to the other of the first and second bodies (see Figs. 1-2, elements 22, 24 being concentrically arranged relative to the other elements 24, 22, Abstract, claim 2).

Regarding Claim 20, Suh et al. in view of Wesselink et al. and Subramanian et al. shows the claimed invention as applied above but does not show each of the first and second bodies comprising a ring.
Steigerwald et al. shows a device (Figs. 1-2) teaching and suggesting each of the first and second bodies comprising a ring (see Figs. 1-2, Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first and second bodies comprising a ring as taught by Steigerwald et al. for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to increase reliability of power transfer mechanism (Col. 1, Lines 37-38).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Wesselink et al. and Subramanian et al. as applied to claim 1 above, and further in view of Akuzawa et al. [U.S. Pub. No. 2015/0280447].

In addition, Akuzawa et al. shows the first inductor (5a) comprises a first resonant transformer (elements 5a, 6a, Paragraphs [0021]-[0024]) and the second inductor (6b) comprises a second resonant transformer (elements 6b, 5b, Paragraphs [0021]-[0024]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first inductor comprises a first resonant transformer and the second inductor comprises a second resonant transformer as taught by Akuzawa et al. for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to increase the reliability of power, transfer of electrical energy and achieve multiplex transmission function (Paragraph [0009]).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Riffe et al. [U.S. Patent No. 4,030,058].
Regarding Claim 27, Suh et al. shows the claimed invention as applied above but does not show the first body being configured to be connected to the upper housing via one or more first attachment members.
Riffe et al. shows an inductive coupler (Figs. 3 and 4A, Col. 2, Lines 39-61) teaching and suggesting the first body (element 10 at top element 14) being configured to be connected to the upper housing (top element 14) via one or more first attachment members (48).

Regarding Claim 28, Suh et al. shows the claimed invention as applied above but does not show the second body being configured to be connected to the lower housing via one or more second attachment members.
Riffe et al. shows an inductive coupler (Figs. 3 and 4A, Col. 2, Lines 39-61) teaching and suggesting the second body (element 10 at bottom element 14, Col. 2, Lines 39-61) being configured to be connected to the lower housing (bottom element 14) via one or more second attachment members (48).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being configured to be connected to the lower housing via one or more second attachment members as taught by Riffe et al. for the device as disclosed by Suh et al. to facilitate mechanical stability and contact (Col. 4, Lines 64-68 to Col. 5, Lines 1-14).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Inoue et al. [JP 62-291011].
Regarding Claim 27, Suh et al. shows the claimed invention as applied above but does not show the first body being configured to be connected to the upper housing via one or more first attachment members.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first body being configured to be connected to the upper housing via one or more first attachment members as taught by Inoue et al. for the device as disclosed by Suh et al. to facilitate mechanical stability and contact with excellent flexibility and manufacture efficiently (Abstract, see English translation).
Regarding Claim 28, Suh et al. shows the claimed invention as applied above but does not show the second body being configured to be connected to the lower housing via one or more second attachment members.
Inoue et al. shows a rotary transformer (Fig. 2) teaching and suggesting the second body (bottom element 13) being configured to be connected to the lower housing (11b) via one or more second attachment members (bottom element 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second body being configured to be connected to the lower housing via one or more second attachment members as taught by Inoue et al. for the device as disclosed by Suh et al. to facilitate mechanical stability and contact with excellent flexibility and manufacture efficiently (Abstract, see English translation).

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. [KR 2015-0066234] in view of Wesselink et al. [U.S. Pub. No. 2010/0127892], Subramanian et al. [U.S. Pub. No. 2011/0133949], and Stone [U.S. Patent No. 6,032,546].
Regarding Claim 30, Suh et al. shows a thruster for propelling a marine vessel (Figs. 1-4, Paragraphs [0002]-[0003], [0024]), the apparatus comprising: 
an upper housing (see Figs. 3-4, upper housing provided for element 100);
a lower housing (see Figs. 3-4, lower housing provided for element 200); 
a first body (body for element 132/133 or element 130) arranged within the upper housing (see Figs. 1-4), the first body comprising a plurality of first inductors (132, 133) to provide a magnetic field (element 132, 133 provide a magnetic field, Paragraph [0044]), wherein each of the first inductors (132, 133) is configured as a discrete module from other similar modules (see Figs. 1-4, elements 132, 133 is configured as a discrete module from other similar modules); and
a second body (body for element 211/212 or element 210) arranged within the lower housing (see Figs. 1-4), the second body comprising a plurality of second inductors (211, 212) to generate an electrical current from the magnetic field (element 211, 212 generate an electrical current from the magnetic field, Paragraph [0044]), wherein each of the second inductors is configured as a discrete module from other similar modules (see Figs. 1-4, elements 211, 212 is configured as a discrete module from other similar modules),
wherein the or each of the first inductors (132, 133) are tuned to resonate within a predetermined frequency band and the or each of the second inductors (211, 212) are 
Suh et al. does not explicitly disclose the lower housing being arranged to rotate relative to the upper housing.
Wesselink et al. shows a telemetry system (Figs. 1-6b) teaching and suggesting the upper housing (5a), the lower housing (5b) being arranged to rotate relative to the upper housing (see Figs. 1-6b, Paragraphs [0032]-[0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lower housing being arranged to rotate relative to the upper housing as taught by Wesselink et al. for the device as disclosed by Suh et al. to direct the thrust of the propeller during operation with high manoeuvrability (Paragraphs [0032]-[0033], [0044]).
In addition, for clarity, Subramanian et al. shows a device (Figs. 17-19) teaching and suggesting the or each of the first inductors (310) are tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]) and the or each of the second inductors (311) are tuned to resonate within a predetermined frequency band (Paragraphs [0100]-[0103]), the frequency band of the or each of the second inductors at least partially overlapping with the frequency band of the or each of the first inductors (Paragraphs [0100]-[0103]).

Moreover, Stone further shows a device (Figs. 3(A)-3(B)) teaching and suggesting each of the first inductors (112) is configured as a discrete module from other similar modules (see Figs. 3(A)-3(B), elements 112 is configured as a discrete module from other similar modules); and each of the second inductors (114) is configured as a discrete module from other similar modules (see Figs. 3(A)-3(B), elements 114 is configured as a discrete module from other similar modules).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first inductors is configured as a discrete module from other similar modules; and each of the second inductors is configured as a discrete module from other similar modules as taught by Stone for the device as disclosed by Suh et al. in view of Wesselink et al. and Subramanian et al. to increase the reliability of power, transfer of electrical energy and enhance coupling to obtain desirable operating characteristics (Col. 1, Lines 64-67 to Col. 2, Lines 1-22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837